FINAL REJECTION
This is in response to Applicant amendments filed on 09/10/2020 amending Claims 1-4, 11, and 20; and cancelling Claim 1. Claims 2-4, 11, and 20 are examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on June 24, 2019. It is noted, however, that applicant has not filed a certified copy of the GB1908973 application as required by 37 CFR 1.55.


Claim Objections
Claims 20 and 11 are objected to because of the following informalities: 
Claim 20 at L. 8 “the entrance” should be “an entrance”;
Claim 20 at L. 10 “the exit” should be “an exit”;
Claim 20 at L. 10, and 13 “at cruise conditions”  should be “at the cruise conditions”;
Claim 11 at L. 1 “cruise conditions”, “the condition”, “an aircraft”, and “the midpoint” should be “the cruise conditions”, “conditions”,  “the aircraft”, and “a midpoint”, respectively;
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the



Claims 2-4, 11, and 20, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 20:  Claim 20 claims ratio of temperature values without indicated the unit/scale of temperature, e.g. Celsius, Fahrenheit, Kelvin, Rankine, and since the relationship between these different unit/scale is not necessarily simply proportional but linear e.g. F=aC+b, wherein F, C, a, and b stands for the temperature in Fahrenheit, the temperature in Celsius, the coefficient of proportionality, and the value at 0. Thus, the temperature ratio F1/F2, wherein F1 and F2 are in Fahrenheit, is different from the temperature ratio C1/C2, wherein C1 and C2 are in Celsius, since (aC1+b)/(aC2+b) is different from (C1/C2).  The claimed ratio values will be different depending on the unit/scale used regardless the fact that the ratio is dimensionless, yielding indefiniteness. To further advance prosecution the claimed ratio is interpreted as being in Rankine.   

Regarding Claims 2- 4, and 11: Claims 2-4, and 11 are also rejected by virtue of/based on their dependence on Claim 20.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 20, and 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wendus (Nasa report, NASA/CR-2003-212467) in view of Levasseur (2015/0233302) as evidenced by GRC (Web page< https://www.grc.nasa.gov/WWW/K-12/airplane/powtrbth.html>,  August  16, 2000,
retrieved from Internet Archive Wayback Machine on June 04, 2020
<https://web.archive.org/web/20000816190412/https://www.grc.nasa.gov/WWW/K-12/airplane/powtrbth.html>).


Regarding Claim 20:  Wendus discloses A method of operating (the disclosure of the device provides the method of operating) a gas turbine engine (see annotated figure 467’) on an aircraft (see section 1), the gas turbine engine 

Levasseur teaches a gas turbine engine (20; Fig. 5) similar as Wendus having a first turbine (46; Fig. 5), a first compressor (44; Fig. 5), and a first core shaft connecting the first turbine  to the first compressor (outer shaft see Fig. 5); and a second turbine (54; Fig. 5), a second compressor (52; Fig. 5), and a second core shaft connecting the second turbine to the second compressor (inner shaft see Fig. 5), and adjusting the ratio of first compressor pressure change over the second compressor pressure change, to adjust  power split between the first and second spools/shafts  and adjust power distributed to the fan or level of compression in the combustor (see Figs. 4-5). The ratio of the first compressor pressure change over the second compressor pressure change is equivalent (from one the other can be deduced, and vice-versa) to the ratio of the first turbine pressure change over the second turbine pressure change  since the first, second, compressor is directly linked to the first, second, turbine via the first, second, shaft, respectively. In addition, the turbine pressure change is equivalent (from one the other can be deduced, and vice-versa) to the turbine temperature change as evidenced by GRC. 
Thus, adjusting the ratio of the first compressor pressure change over the second compressor pressure, is equivalent to adjusting the ratio of the first turbine pressure change over the second turbine pressure, which is equivalent to adjusting the ratio of the first turbine temperature change over the second turbine temperature.
Therefore, the first to second pressure turbine temperature change ratio is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 
Therefore, since the general conditions of the claim, i.e. first to second pressure turbine temperature change ratio can be adjusted, were disclosed in the prior art by Levasseur, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed ratio values in order to adjust power split reparation between the first and the second spools).
 It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).

    PNG
    media_image1.png
    585
    816
    media_image1.png
    Greyscale


Regarding Claims 2:  Wendus in view of Levasseur teaches all the limitations of Claim 20, as stated above,  and further teaches the low to high pressure turbine temperature change ratio is in the range from 1.10 to 1.25 (see rejection of Claim 20).

Regarding Claim 3:  Wendus in view of Levasseur teaches all the limitations of Claim 20, as stated above, and Wendus further discloses the low pressure turbine temperature change is in the range fromor (ii) the high pressure turbine temperature change is in the range from range from


Thus, adjusting the first, second, compressor pressure change, is equivalent to adjusting  the first, second, turbine pressure change, which is equivalent to adjusting the first, second, turbine temperature change.
Therefore, the first turbine temperature change and the second turbine temperature change are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is the speed of the fan and the compression level in combustor/efficiency of the combustion, respectively
Therefore, since the general conditions of the claim, i.e. the first turbine temperature change and the second turbine temperature change can be adjusted, were disclosed in the prior art by Lavasseur, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed ratio values in order to adjust power split reparation between the first and the second spools).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).


Claim 4 is rejected as being unpatentable over Wendus in view of Levasseur as evidenced by Sinczak (Metallurgy and foundry engineering, Vol. 36, 2010, N0. 2).

	Regarding Claim 4:  Wendus in view of Levasseur teaches all the limitations of Claim 20, as stated above and further discloses the gas turbine engine of claim 1, wherein the first turbine is arranged to receive airflow from the exit of the second turbine (see annotated figure 467) such that the first turbine entrance temperature is substantially equal to the second turbine exit temperature (the first turbine being directly downstream and adjacent from the second turbine,  the first turbine entrance temperature is substantially equal to the second turbine exit temperature as evidenced by Sinczak see Fig. 2).


Claim 11 is rejected as being unpatentable over Wendus in view of Levasseur as evidenced by Ziarno (US 2017/0259942).

	Regarding Claim 11: Wendus in view of Levasseur teaches all the limitations of Claim 20, as stated above, and Wendus further discloses wherein cruise conditions means the conditions at mid-cruise (cruise conditions extend all over, including mid-point, after climb phase and before descent phase as evidenced by Ziarno see Fig. 11 wherein the aircraft is position at mid-point within the cruise phase) of an aircraft to -3-Application No. 16/572,790 which the engine is attached (see section 1).

Response to Arguments
Applicant’s arguments filed 09/10/2020 have been considered but are not persuasive for the following reasons:
Regarding the rejection of Claim 3 under 112(b) as being indefinite, Applicant argues that since the temperature ratio is unit-less there is no requirement to recite the unit of temperature.
However, as articulated above and in the previous Office Action claims ratio of temperature values without indicated the unit/scale of temperature, e.g. Celsius, Fahrenheit, Kelvin, Rankine, and since the relationship between these different unit/scale is not necessarily simply proportional but linear e.g. F=aC+b, wherein F, C, a, and b stands for the temperature in Fahrenheit, the temperature in Celsius, the coefficient of proportionality, and the value at 0. Thus, the temperature ratio F1/F2, wherein F1 and F2 are in Fahrenheit, is different from the temperature ratio C1/C2, wherein C1 and C2 are in Celsius, since (aC1+b)/(aC2+b) is different 

Regarding the obviousness rejection via Wendus in view of Levasseur as evidenced by GRC.
Applicant argues that Wendus in view of Levasseur as evidenced by GRC fail to teach "operating the gas turbine engine to provide propulsion under cruise conditions such that a low to high pressure turbine temperature change ratio" is "in the range from 1.09 to 1.25”.
More precisely, Applicant argues that Wendus in view of Levasseur as evidenced by GRC fails to teach that the turbine temperature change ratio is recognized as a result effective variable.
Since the equation for Turbine Pressure Ratio “TRP” in GRC does not indicate that the ratio of pressure change of the two compressors is equal to the ratio of temperature change of the two turbines, and further Levasseur teaches finding an optimal pressure rise split zone but does not describe or suggests modifying the low to high pressure turbine temperature change ratio in order to increase the overall pressure ratio and thermal efficiency.
However, as articulated in the previous Office Action Levasseur teaches adjusting the ratio of the low-pressure compressor pressure change over the high-pressure compressor pressure change to adjust power split between the first and second spools/shafts and adjust power distributed to the fan or level of compression in the combustor (see Figs. 4-5).
Adjusting such the ratio of the low-pressure compressor pressure change over the high-pressure compressor pressure change is equivalent to adjusting the ratio of the low-pressure turbine Wiki (Web page< https://en.wikipedia.org/wiki/Gas_turbine>,  April  28, 2012,
retrieved from Internet Archive Wayback Machine on February 18, 2020
<https://web.archive.org/web/20120428104759/http://en.wikipedia.org:80/wiki/File:Brayton_cycle.svg>).
In addition, the pressure change over the turbine is equivalent to the temperature change over the turbine, i.e. from pressure change one can deduce the temperature change, and vice-versa, as evidenced by GRC, see TRP equation.
Thus, adjusting the ratio of the high-pressure compressor pressure change over the low-pressure compressor pressure, is equivalent to adjusting the ratio of the high-pressure turbine pressure change over the low-pressure turbine pressure, which is equivalent to adjusting the ratio of the high-pressure turbine temperature change over the low-pressure turbine temperature.
Consequently, since the Levasseur teaches that the ratio of the high-pressure compressor pressure change over the low-pressure compressor pressure is a recognized as a results effective variable, the ratio of the high-pressure turbine temperature change over the low-pressure turbine temperature is also recognized as a results effective variable.
In addition, Applicant argues that the temperatures disclosed in Fig. 4 by Wendus do not corresponds to the claimed cruise conditions. 

In addition, the specification do not contain any details on what are the cruise conditions.

Consequently, Wendus in view of Levasseur as evidenced by GRC teaches "operating the gas turbine engine to provide propulsion under cruise conditions such that a low to high pressure turbine temperature change ratio" is "in the range from 1.09 to 1.25”.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/R.A.C./Examiner, Art Unit 3741     
/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741